Citation Nr: 0321042	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  96-51 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability as a result of 
surgery in May 1990.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the claim on appeal.

In a decision dated in March 1998, the Board denied the 
veteran's claim.  Subsequently, he appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Veterans Claims Court).  By Order entered in 
January 1999, the Veterans Claims Court vacated the Board's 
decision and remanded the case pursuant to 38 U.S.C.A. 
§ 7252(a).  

In August 1999, the Board remanded the issue to the RO for 
further development.  A hearing was held at the RO before the 
undersigned Veterans Law Judge in August 2001.  Transcripts 
of hearing testimony presented in October 1996 and in August 
2001 are of record.  

In a February 2002 decision, the Board again denied the 
veteran's claim and he appealed this decision to the Veterans 
Claims Court.  In April 2003, the Veterans Claims Court 
vacated the Board's February 2002 decision and remanded the 
case for further consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA).


REMAND

On November 9, 2000, the President signed the VCAA into law.  
Under the VCAA, VA's obligations with respect to the duty to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim are changed and include an enhanced duty 
to notify claimants as to the information and evidence 
necessary to substantiate a claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require VA to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated the provisions of 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii).  See Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  As the Board no longer has the 
authority to correct a procedural defect, the appellant 
should now be provided with a letter informing him of his due 
process rights under the VCAA.

Finally, the appellant is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
If there is additional medical evidence that has not been 
submitted, he is free to submit it or request the RO's 
assistance in obtaining the records.

As such, this claim is REMANDED for the following actions:

1.  The RO should inform the appellant of 
his due process rights and VA's duty to 
assist under the VCAA.  Particularly, the 
RO must notify the appellant as to what 
evidence or information is needed to 
support the claim, what evidence VA will 
develop, and what evidence the appellant 
must furnish.

2.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

